Title: To Thomas Jefferson from C. W. F. Dumas, 18 September 1789
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 18 Sep. 1789. He had just finished enclosed when TJ’s letter of 12th came, and he hastens to send it in hope TJ will receive it in Paris or that Short will forward it before he embarks. He thanks him for the agreeable news and embraces with confidence the hope that TJ will protect him “de ce côté et de l’autre de l’Océan. Ma famille et moi sommes très-reconnoissans du bon souvenir de V. E. Dieu soit avec vous, Monsieur, durant votre trajet, séjour et retour, et vous conserve partout, avec vos chers Enfants, en parfaite santé et prospérité.” Meanwhile, duty, esteem, and friendship will prompt him to cultivate Short’s correspondence.—He hopes TJ will pardon him for sending “par son respectable organe mes respects à LL.EE. Mess. Le Président, Vice Président et Sénateurs de l’illustre Congrès.”
